Case 1:21-bk-10477   Doc 1   Filed 06/15/21 Entered 06/15/21 15:48:30   Desc Main
                             Document      Page 1 of 8
Case 1:21-bk-10477   Doc 1   Filed 06/15/21 Entered 06/15/21 15:48:30   Desc Main
                             Document      Page 2 of 8
Case 1:21-bk-10477   Doc 1   Filed 06/15/21 Entered 06/15/21 15:48:30   Desc Main
                             Document      Page 3 of 8
Case 1:21-bk-10477   Doc 1   Filed 06/15/21 Entered 06/15/21 15:48:30   Desc Main
                             Document      Page 4 of 8
Case 1:21-bk-10477   Doc 1   Filed 06/15/21 Entered 06/15/21 15:48:30   Desc Main
                             Document      Page 5 of 8
Case 1:21-bk-10477   Doc 1   Filed 06/15/21 Entered 06/15/21 15:48:30   Desc Main
                             Document      Page 6 of 8
Case 1:21-bk-10477   Doc 1   Filed 06/15/21 Entered 06/15/21 15:48:30   Desc Main
                             Document      Page 7 of 8
Case 1:21-bk-10477   Doc 1   Filed 06/15/21 Entered 06/15/21 15:48:30   Desc Main
                             Document      Page 8 of 8
